EXHIBIT 10.2


SECURITY AGREEMENT


SECURITY AGREEMENT, dated as of April 14, 2009, between ONSTREAM MEDIA
CORPORATION, a Florida corporation (the "Company") and ROCKRIDGE CAPITAL
HOLDINGS, LLC, a limited liability company (hereinafter, the "Investor").


WHEREAS, the Investor and the Company have entered into that certain Note and
Stock Purchase Agreement dated as of even date herewith (as amended and in
effect from time to time, the "Purchase Agreement"), pursuant to which the
Investor, subject to the terms and conditions contained therein, is to make
loans or otherwise to extend credit or provide financial accommodations to the
Company; and


WHEREAS, it is a condition precedent to the Investor's making any loans or
otherwise extending credit or providing financial accommodations to the Company
under the Purchase Agreement that the Company execute and deliver to the
Investor a security agreement in substantially the form hereof; and


WHEREAS, the Company wishes to grant a security interest in favor of the
Investor as herein provided;


NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.           Definitions.  All capitalized terms used herein without definitions
shall have the respective meanings provided therefor in the Purchase
Agreement.  The term "State," as used herein, means the State of
Connecticut.  All terms defined in the Uniform Commercial Code of the State and
used herein shall have the same definitions herein as specified
therein.  However, if a term is defined in Article 9 of the Uniform Commercial
Code of the State differently than in another Article of the Uniform Commercial
Code of the State, the term has the meaning specified in Article 9.  The term
"Obligations," as used herein, means all of the indebtedness, obligations and
liabilities of the Company to the Investor, individually or collectively,
whether direct or indirect, joint or several, absolute or contingent, due or to
become due, now existing or hereafter arising under or in respect of the
Purchase Agreement, any promissory notes or other instruments or agreements
executed and delivered pursuant thereto or in connection therewith or this
Agreement, and the term "Event of Default," as used herein, means as defined in
the Purchase Agreement.

 

--------------------------------------------------------------------------------

 


2.           Grant of Security Interest. The Company hereby grants to the
Investor, to secure the payment and performance in full of all of the
Obligations, a security interest in and pledges and assigns to the Investor the
following properties, assets and rights of the Company, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof (all of the same being hereinafter called the
"Collateral"):  all corporate assets, (provided that with respect to accounts
receivable of the Company, including without limitation all assets related to
Company’s accounts receivable, customer contracts and insurance policies on such
accounts Investor is granted a security interest junior in priority to (i)
Thermo Credit LLC or (ii) any successor of Thermo Credit LLC or other similar
accounts receivable financing (on terms and conditions similar to Thermo Credit
LLC and on terms no more materially onerous to the Company than those granted to
Thermo Credit LLC), personal and fixture property of every kind and nature,
including, goods (including inventory, equipment, excluding that listed on
Schedule 2 and any accessions thereto), instruments (including promissory
notes), documents, chattel paper (whether tangible or electronic), deposit
accounts, letter-of-credit rights (whether or not the letter of credit is
evidenced by a writing), commercial tort claims, securities and all other
investment property, supporting obligations, any other contract rights or rights
to the payment of money, insurance claims and proceeds, all general intangibles
and intellectual property rights (including all payment intangibles), and all
products and proceeds of the foregoing.  Regardless of the foregoing, to the
extent that the terms of the loan with Thermo Credit provide a priority security
interest on any of the above listed items, Investor’s security interest will be
junior in priority to that claim.   The Investor acknowledges that the
attachment of its security interest in any commercial tort claim as original
collateral is subject to the Company's compliance with §4.7.  The Investor may
retain money or funds received as proceeds from the Collateral as additional
collateral, which shall become part of the "Collateral" under this agreement,
and the Investor shall not be required to apply such proceeds to the secured
obligations or to remit them to the Company.


3.           Authorization to File Financing Statements.  The Company hereby
irrevocably authorizes the Investor at any time and from time to time to file in
any filing office in any Uniform Commercial Code jurisdiction any initial
financing statements and amendments thereto that (a) indicate the Collateral as
described in paragraph 2 and (b) provide any other information required by part
5 of Article 9 of the Uniform Commercial Code of the State or such other
jurisdictions for the sufficiency or filing office acceptance of any financing
statement or amendment, including (i) whether the Company is an organization,
the type of organization and any organizational identification number issued to
the Company and, (ii) in the case of a financing statement filed as a fixture
filing or indicating Collateral as as-extracted collateral or timber to be cut,
a sufficient description of real property to which the Collateral relates.  The
Company agrees to furnish any such information to the Investor promptly upon the
Investor's request.  The Company also ratifies its authorization for the
Investor to have filed in any Uniform Commercial Code jurisdiction any like
initial financing statements or amendments thereto if filed prior to the date
hereof.

 
2

--------------------------------------------------------------------------------

 


4.           Other Actions.  Further to insure the attachment, perfection and
priority of, and the ability of the Investor to enforce, the Investor's security
interest in the Collateral, the Company agrees, in each case at the Company's
expense, at the Investor's option, to take any and all other actions as the
Investor may determine to be necessary or useful for the attachment, perfection
and priority of, and the ability of the Investor to enforce, the Investor's
security interest in any and all of the Collateral, including, without
limitation, (a) executing, delivering and, where appropriate, filing financing
statements and amendments relating thereto under the Uniform Commercial Code, to
the extent, if any, that the Company's signature thereon is required therefor,
(b) causing the Investor's name to be noted as secured party on any certificate
of title for a titled good if such notation is a condition to attachment,
perfection or priority of, or ability of the Investor to enforce, the Investor's
security interest in such Collateral, (c) complying with any provision of any
statute, regulation or treaty of the United States as to any Collateral if
compliance with such provision is a condition to attachment, perfection or
priority of, or ability of the Investor to enforce, the Investor's security
interest in such Collateral, (d) obtaining governmental and other third party
waivers, consents and approvals in form and substance satisfactory to the
Investor, including, without limitation, any consent of any licensor, lessor or
other person obligated on Collateral, (e) obtaining waivers from mortgagees and
landlords in form and substance satisfactory to the Investor, (f) taking all
actions under any earlier versions of the Uniform Commercial Code or under any
other law, as reasonably determined by the Investor to be applicable in any
relevant Uniform Commercial Code or other jurisdiction, including any foreign
jurisdiction; and (g) obtaining control agreements, bailee acknowledgements,
non-offset letters and warehouse man waivers in form and substance satisfactory
to the Investor and subject to the rights of Thermo Credit LLC and any successor
thereof.


5.           Reserved.


6.           Representations and Warranties Concerning Company's Legal Status.
The Company represents and warrants to the Investor as follows:  (a) the
Company's exact legal name is that indicated on the signature page hereof, (b)
the Company is an organization of the type, and is organized in the
jurisdiction, set forth on the Perfection Certificate dated April 14, 2009,
substantially in the form attached hereto as Exhibit 1 (the “Perfection
Certificate), (c) the Perfection Certificate accurately sets forth the
organizational identification number or accurately states that the Company has
none, (d) the Perfection Certificate accurately sets forth the Company's place
of business or, if more than one, its chief executive office, as well as the
Company's mailing address, if different, and (e) all other information set forth
on the Perfection Certificate pertaining to the Company is accurate and
complete.


7.           Covenants Concerning Company's Legal Status.  The Company covenants
with the Investor as follows:  (a) without providing at least 15 days prior
written notice to the Investor, the Company will not change its name, its
principal place of business or, if more than one, chief executive office, or its
mailing address or organizational identification number if it has one, (b) if
the Company does not have an organizational identification number and later
obtains one, the Company will promptly notify the Investor of such
organizational identification number, and (c) the Company will not change its
type of organization, jurisdiction of organization or other legal structure.


8.           Representations and Warranties Concerning Collateral Etc.  The
Company further represents and warrants to the Investor as follows:  (a) the
Company is the owner of or has other rights in or power to transfer the
Collateral, free from any right or claim of any person or any adverse lien,
security interest or other encumbrance, except for the security interest created
by this Agreement, disclosed in the Purchase Agreement and Permitted Liens, (b)
none of the Collateral constitutes, or is the proceeds of, "farm products" as
defined in §9-102(a)(34) of the Uniform Commercial Code of the State, (c) the
Company holds no commercial tort claim except as indicated on the Perfection
Certificate, (d) the Company to its knowledge, currently operates its business
in compliance with all applicable provisions of the federal Fair Labor Standards
Act, as amended, and to its knowledge with all applicable provisions of federal,
state and local statutes and ordinances dealing with the control, shipment,
storage or disposal of hazardous materials or substances, and (e) all other
information set forth on the Perfection Certificate pertaining to the Collateral
is accurate and complete.

 
3

--------------------------------------------------------------------------------

 


9.           Covenants Concerning Collateral, Etc.  The Company further
covenants with the Investor as follows:  (a) the Collateral, to the extent not
delivered to the Investor pursuant to §4, will be kept at those locations listed
on the Perfection Certificate and the Company will not remove the Collateral
from such locations, without providing at least 30 days prior written notice to
the Investor, (b) except for the security interest herein granted and Permitted
Liens, the Company shall be the owner of or have other rights in or power to
transfer the Collateral free from any right or claim of any other person or any
lien, security interest or other encumbrance, and the Company shall defend the
same against all claims and demands of all persons at any time claiming the same
or any interests therein adverse to the Investor, (c) the Company shall not
pledge, mortgage or create, or suffer to exist any right of any person in or
claim by any person to the Collateral, or any security interest, lien or other
encumbrance in the Collateral in favor of any person, other than the Investor
except for Permitted Liens, (d) the Company will keep the Collateral in good
order and repair, with reasonable wear and tear accepted,  and will not use the
same in violation of law or any policy of insurance thereon, (e) the Company
will permit the Investor, or its designee, to inspect the Collateral during
regular business hours wherever located, (f) the Company will pay promptly when
due all taxes, assessments, governmental charges and levies upon the Collateral
or incurred in connection with the use or operation of the Collateral or
incurred in connection with this Agreement, other than those being contested in
good faith (g) the Company will continue to operate its business in compliance
with all applicable provisions of the federal Fair Labor Standards Act, as
amended, and with all applicable provisions of federal, state and local statutes
and ordinances dealing with the control, shipment, storage or disposal of
hazardous materials or substances other than those violations that will not have
a material adverse effect on the Company, (h) the Company will not sell or
otherwise dispose, or offer to sell or otherwise dispose, of the Collateral or
any interest therein except for (i) sales and leases of inventory and licenses
of general intangibles in the ordinary course of business and (ii) so long as no
Event of Default has occurred and is continuing, dispositions permitted by the
Purchase Agreement and consistence with past practices, (i) the Company shall
not file a correction statement relating to the Collateral or to any financing
statement or fixture filing filed by the Investor without the Investor’s prior
written consent, (j) if the Company is a corporation, limited liability company,
limited partnership or other registered organization the Company shall, at its
expense, furnish to Investor a certified copy of the Company’s organization
documents verifying its correct legal name or, at Investor’s election, shall
permit the Investor to obtain such certified copy at the Company’s expense; and
(k) from time to time, at Investor’s election, the Investor may obtain a
certified copy of the Company’s organization documents and a search of such
Uniform Commercial Code filing offices as it shall deem appropriate, at the
Company’s expense, to verify the Company’s compliance with the terms of this
Agreement.

 
4

--------------------------------------------------------------------------------

 


10.           Insurance.


10.1.        Maintenance of Insurance.  The Company will maintain with
financially sound and reputable insurers insurance with respect to its
properties and business against such casualties and contingencies as shall be in
accordance with general practices of businesses engaged in similar activities in
similar geographic areas.   Such insurance shall be in such minimum amounts that
the Company will not be deemed a co-insurer under applicable insurance laws,
regulations and policies and otherwise shall be in such amounts, contain such
terms, be in such forms and be for such periods as may be reasonably
satisfactory to the Investor.  In addition, all such insurance shall be payable
to the Investor as loss payee under a "standard" or "New York" loss payee
clause.  Without limiting the foregoing, the Company will (i) keep all of its
physical property insured with casualty or physical hazard insurance on an "all
risks" basis, (ii) maintain all such workers' compensation or similar insurance
as may be required by law and (iii) maintain, in amounts and with deductibles
equal to those generally maintained by businesses engaged in similar activities
in similar geographic areas, general public liability insurance against claims
of bodily injury, death or property damage occurring, on, in or about the
properties of the Company; business interruption insurance.


10.2.        Continuation of Insurance.  The Company shall provide Investor with
at least 30 days prior written notice prior to the Company’s cancellation of any
insurance policy and shall provide Investor with any notices of cancellation
delivered by the insurance providers within 5 days of receipt of such
notice.  In the event of failure by the Company to provide and maintain
insurance as herein provided, the Investor may, at its option, provide such
insurance and charge the amount thereof to the Company.  The Company shall
furnish the Investor with certificates of insurance and policies evidencing
compliance with the foregoing insurance provision.  Such insurance maintained by
the Company shall include, without limitation, insurance coverage on Collateral
in the possession of the Investor or its agent or contractor.




11.           Collateral Protection Expenses:  Preservation of Collateral.


11.1.        Expenses Incurred by Investor.  In the Investor's discretion after
5 days prior notice to the Company, if the Company fails to do so, the Investor
may discharge taxes not paid and not being contested in good faith and other
encumbrances at any time levied or placed on any of the Collateral, make repairs
thereto, maintain any of the Collateral, and pay any necessary filing fees or
insurance premiums.  The Company agrees to reimburse the Investor on demand for
all expenditures so made.  The Investor shall have no obligation to the Company
to make any such expenditures, nor shall the making thereof be construed as a
waiver or cure of any Default or Event of Default.

 
5

--------------------------------------------------------------------------------

 



11.2.        Investor's Obligations and Duties.  Anything herein to the contrary
notwithstanding, the Company shall remain obligated and liable under each
contract or agreement comprised in the Collateral to be observed or performed by
the Company thereunder subject to the business judgment of the Company’s
officers and directors acting in good faith.  The Investor shall not have any
obligation or liability under any such contract or agreement by reason of or
arising out of this Agreement or the receipt by the Investor of any payment
relating to any of the Collateral, nor shall the Investor be obligated in any
manner to perform any of the obligations of the Company under or pursuant to any
such contract or agreement, to make inquiry as to the nature or sufficiency of
any payment received by the Investor in respect of the Collateral or as to the
sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to the Investor or to which the Investor may be entitled at any time or
times.  The Investor's sole duty with respect to the custody, safe keeping and
physical preservation of the Collateral in its possession, under §9-207 of the
Uniform Commercial Code of the State or otherwise, shall be to deal with such
Collateral in the same manner as the Investor deals with similar property for
its own account.


12.           Securities and Deposits.  The Investor may at any time following
the occurrence and during the continuance of an Event of Default, at its option,
transfer to itself or any nominee any securities constituting Collateral,
receive any income thereon and hold such income as additional Collateral or
apply it to the Obligations.  The Investor may following the occurrence and
during the continuance of an Event of Default demand, sue for, collect, or make
any settlement or compromise which it deems desirable with respect to the
Collateral.  Regardless of the adequacy of Collateral or any other security for
the Obligations, any deposits or other sums at any time credited by or due from
the Investor to the Company may at any time be applied to or set off against any
of the Obligations then due and owing.




13.           Notification to Account Debtors and Other Persons Obligated on
Collateral.  If an Event of Default shall have occurred and be continuing, the
Company shall, at the request and option of the Investor and subject to the
rights of Thermo Credit LLC, notify account debtors and other persons obligated
on any of the Collateral of the security interest of the Investor in any
account, chattel paper, general intangible, instrument or other Collateral and
that payment thereof is to be made directly to the Investor or to any financial
institution designated by the Investor as the Investor's agent therefor, and the
Investor may itself, if an Event of Default shall have occurred and be
continuing, without notice to or demand upon the Company, so notify account
debtors and other persons obligated on Collateral.  After the making of such a
request or the giving of any such notification, the Company shall hold any
proceeds of collection of accounts, chattel paper, general intangibles,
instruments and other Collateral received by the Company as trustee for the
Investor without commingling the same with other funds of the Company and shall
turn the same over to the Investor in the identical form received, together with
any necessary endorsements or assignments.  The Investor shall apply the
proceeds of collection of accounts, chattel paper, general intangibles,
instruments and other Collateral received by the Investor to the Obligations,
such proceeds to be immediately credited after final payment in cash or other
immediately available funds of the items giving rise to them.


14.           Power of Attorney.


14.1.        Appointment and Powers of Investor.  The Company hereby irrevocably
constitutes and appoints the Investor and any officer or agent thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of the Company or in the
Investor's own name, for the purpose of carrying out the terms of this
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments that may be necessary or useful to accomplish the
purposes of this Agreement and, without limiting the generality of the
foregoing, hereby gives said attorneys the power and right, on behalf of the
Company, without notice to or assent by the Company, to do the following:

 
6

--------------------------------------------------------------------------------

 


(a)           upon the occurrence and during the continuance of an Event of
Default, generally to sell, transfer, pledge, make any agreement with respect to
or otherwise dispose of or deal with any of the Collateral in such manner as is
consistent with the Uniform Commercial Code of the State and as fully and
completely as though the Investor were the absolute owner thereof for all
purposes, and to do, at the Company's expense, at any time, or from time to
time, all acts and things which the Investor deems necessary or useful to
protect, preserve or realize upon the Collateral and the Investor's security
interest therein, in order to effect the intent of this Agreement, all no less
fully and effectively as the Company might do, including, without limitation,
(i) the filing and prosecuting of registration and transfer applications with
the appropriate federal, state or local agencies or authorities with respect to
trademarks, copyrights and patentable inventions and processes, (ii) upon
written notice to the Company, the exercise of voting rights with respect to
voting securities, which rights may be exercised, if the Investor so elects,
with a view to causing the liquidation of assets of the issuer of any such
securities and (iii) the execution, delivery and recording, in connection with
any sale or other disposition of any Collateral, of the endorsements,
assignments or other instruments of conveyance or transfer with respect to such
Collateral; and


(b)           to the extent that the Company's authorization given in §3 is not
sufficient, to file such financing statements with respect hereto, with or
without the Company's signature, or a photocopy of this Agreement in
substitution for a financing statement, as the Investor may deem appropriate and
to execute in the Company's name such financing statements and amendments
thereto and continuation statements which may require the Company's signature.


(c)           In the event that any other security interest or lien attaches to
the Collateral, other than the security interest to the Investor, the Company
hereby grants to Investor a power of attorney to, in the name of the Company,
request and to enforce any right of the Company to obtain accountings and
information from such other secured party or lienor relating to the obligations
secured and collateral securing such security interest or lien, which power,
being coupled with an interest, shall not be revocable by the Company.  The
Company agrees to pay or reimburse Investor upon demand for any charges
resulting from such requests for information.


14.2.        Ratification by Company.  To the extent permitted by law, the
Company hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof absent bad faith, willful misconduct or gross
negligence.  This power of attorney is a power coupled with an interest and is
irrevocable.

 
7

--------------------------------------------------------------------------------

 


14.3.        No Duty on Investor.  The powers conferred on the Investor
hereunder are solely to protect its interests in the Collateral and shall not
impose any duty upon it to exercise any such powers.  The Investor shall be
accountable only for the amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to the Company for any act or failure
to act, except for the Investor's own gross negligence or willful misconduct.


15.           Rights and Remedies.  If an Event of Default shall have occurred
and be continuing, the Investor, without any other notice to or demand upon the
Company, shall have in any jurisdiction in which enforcement hereof is sought,
in addition to all other rights and remedies, the rights and remedies of a
secured party under the Uniform Commercial Code of the State and of such
jurisdiction and any additional rights and remedies as may be provided to a
secured party in any jurisdiction in which Collateral is located, including,
without limitation, the right to take possession of the Collateral, and for that
purpose the Investor may, so far as the Company can give authority therefor,
enter upon any premises on which the Collateral may be situated and remove the
same therefrom.  The Investor may in its discretion require the Company to
assemble all or any part of the Collateral at such location or locations within
the jurisdiction(s) of the Company's principal office(s) or at such other
locations as the Investor may reasonably designate.  Unless the Collateral is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, the Investor shall give to the Company at least
five (5) Business Days prior written notice of the time and place of any public
sale of Collateral or of the time after which any private sale or any other
intended disposition is to be made.  The Company hereby acknowledges that five
(5) Business Days prior written notice of such sale or sales shall be reasonable
notice.  In addition, the Company waives any and all rights that it may have to
a judicial hearing in advance of the enforcement of any of the Investor’s rights
and remedies hereunder, including, without limitation, its right following an
Event of Default to take immediate possession of the Collateral and to exercise
its rights and remedies with respect thereto.


16.           Standards for Exercising Rights and Remedies.  To the extent that
applicable law imposes duties on the Investor to exercise remedies in a
commercially reasonable manner, the Company acknowledges and agrees that it is
not commercially unreasonable for the Investor (a) to fail to incur expenses
reasonably deemed significant by the Investor to prepare Collateral for
disposition or otherwise to fail to complete raw material or work in process
into finished goods or other finished products for disposition, (b) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (c) to fail to exercise collection remedies against account
debtors or other persons obligated on Collateral or to fail to remove liens or
encumbrances on or any adverse claims against Collateral, (d) to exercise
collection remedies against account debtors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other persons, whether or not in the
same business as the Company, for expressions of interest in acquiring all or
any portion of the Collateral, (g) to hire one or more professional auctioneers
to assist in the disposition of Collateral, whether or not the collateral is of
a specialized nature, (h) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (i) to dispose of assets in wholesale rather than retail
markets, (j) to disclaim disposition warranties, (k) to purchase insurance or
credit enhancements to insure the Investor against risks of loss, collection or
disposition of Collateral or to provide to the Investor a guaranteed return from
the collection or disposition of Collateral, or (l) to the extent deemed
appropriate by the Investor, to obtain the services of brokers, investment
bankers, consultants and other professionals to assist the Investor in the
collection or disposition of any of the Collateral.  The Company acknowledges
that the purpose of this §16 is to provide non-exhaustive indications of what
actions or omissions by the Investor would fulfill the Investor's duties under
the Uniform Commercial Code of the State or any other relevant jurisdiction in
the Investor's exercise of remedies against the Collateral and that other
actions or omissions by the Investor shall not be deemed to fail to fulfill such
duties solely on account of not being indicated in this §16.  Without limitation
upon the foregoing, nothing contained in this §16 shall be construed to grant
any rights to the Company or to impose any duties on the Investor that would not
have been granted or imposed by this Agreement or by applicable law in the
absence of this §16.

 
8

--------------------------------------------------------------------------------

 


17.           No Waiver by Investor, etc.  The Investor shall not be deemed to
have waived any of its rights and remedies in respect of the Obligations or the
Collateral unless such waiver shall be in writing and signed by the
Investor.  No delay or omission on the part of the Investor in exercising any
right or remedy shall operate as a waiver of such right or remedy or any other
right or remedy.  A waiver on any one occasion shall not be construed as a bar
to or waiver of any right or remedy on any future occasion.  All rights and
remedies of the Investor with respect to the Obligations or the Collateral,
whether evidenced hereby or by any other instrument or papers, shall be
cumulative and may be exercised singularly, alternatively, successively or
concurrently at such time or at such times as the Investor deems expedient.


18.           Suretyship Waivers by Company.  The Company waives demand, notice,
protest, notice of acceptance of this Agreement, notice of loans made, credit
extended, Collateral received or delivered or other action taken in reliance
hereon and all other demands and notices of any description.  With respect to
both the Obligations and the Collateral, the Company assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of or failure to perfect any security interest
in any Collateral, to the addition or release of any party or person primarily
or secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as the Investor may deem advisable.  The Investor shall have
no duty as to the collection or protection of the Collateral or any income
therefrom, the preservation of rights against prior parties, or the preservation
of any rights pertaining thereto beyond the safe custody thereof as set forth in
§11.2.  The Company further waives any and all other suretyship defenses.

 
9

--------------------------------------------------------------------------------

 


19.           Marshalling.  The Investor shall not be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of its rights and remedies hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights and remedies, however existing or
arising.  To the extent that it lawfully may, the Company hereby agrees that it
will not invoke any law relating to the marshalling of collateral which might
cause delay in or impede the enforcement of the Investor's rights and remedies
under this Agreement or under any other instrument creating or evidencing any of
the Obligations or under which any of the Obligations is outstanding or by which
any of the Obligations is secured or payment thereof is otherwise assured, and,
to the extent that it lawfully may, the Company hereby irrevocably waives the
benefits of all such laws.


20.           Proceeds of Dispositions; Expenses.  The Company shall pay to the
Investor on demand amounts equal to any and all expenses, including, without
limitation, attorneys' fees and disbursements, incurred or paid by the Investor
in protecting, preserving or enforcing the Investor's rights and remedies under
or in respect of any of the Obligations or any of the Collateral.  After
deducting all of said expenses, the residue of any proceeds of collection or
sale or other disposition of Collateral shall, to the extent actually received
in cash, be applied to the payment of the Obligations in such order or
preference as the Investor may determine or in such order or preference as is
provided in the Purchase Agreement, proper allowance and provision being made
for any Obligations not then due.  Upon the final payment and satisfaction in
full of all of the Obligations and after making any payments required by
Sections 9-608(a)(1)(C) or 9-615(a)(3) of the Uniform Commercial Code of the
State, any excess shall be returned to the Company.  In the absence of final
payment and satisfaction in full of all of the Obligations, the Company shall
remain liable for any deficiency.


21.           Overdue Amounts.  Until paid, all amounts due and payable by the
Company hereunder including under Section 11.1 shall be a debt secured by the
Collateral and shall bear, whether before or after judgment, interest if an
event of default exists and is continuing at the default rate of interest set
forth in the Purchase Agreement.


22.           Governing Law; Consent to Jurisdiction.  THIS AGREEMENT IS
INTENDED TO TAKE EFFECT AS A SEALED INSTRUMENT AND SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE.  The Company agrees that
any action or claim arising out of any dispute in connection with this
Agreement, any rights or obligations hereunder or the performance or enforcement
of such rights or obligations may be brought in the courts of the State or any
federal court sitting therein and consents to the non-exclusive jurisdiction of
such court and to service of process in any such suit being made upon the
Company by mail at the address specified in the Purchase Agreement.  The Company
hereby waives any objection that it may now or hereafter have to the venue of
any such suit or any such court or that such suit is brought in an inconvenient
court.


23.           Waiver of Jury Trial.  THE COMPANY WAIVES ITS RIGHT TO A JURY
TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE
PERFORMANCE OR ENFORCEMENT OF ANY SUCH RIGHTS OR OBLIGATIONS.  Except as
prohibited by law, the Company waives any right which it may have to claim or
recover in any litigation referred to in the preceding sentence any special,
exemplary, punitive or consequential damages or any damages other than, or in
addition to, actual damages.  The Company (i) certifies that neither the
Investor nor any representative, agent or attorney of the Investor has
represented, expressly or otherwise, that the Investor would not, in the event
of litigation, seek to enforce the foregoing waivers or other waivers contained
in this Agreement and (ii) acknowledges that, in entering into the Purchase
Agreement and the other Financing Documents to which the Investor is a party,
the Investor is relying upon, among other things, the waivers and certifications
contained in this §23.

 
10

--------------------------------------------------------------------------------

 


24.           Prejudgment Remedy Waiver. THE COMPANY HEREBY (I) ACKNOWLEDGES
THAT THIS AGREEMENT IS PART OF A COMMERCIAL TRANSACTION AND (II) TO THE EXTENT
PERMITTED BY ANY STATE OR FEDERAL LAW (INCLUDING, BUT NOT LIMITED TO CHAPTER
903a OF THE CONNECTICUT GENERAL STATUTES), WAIVES ANY RIGHT IT MAY HAVE TO PRIOR
NOTICE OF AND A HEARING ON THE RIGHT OF THE INVESTOR, ITS SUCCESSORS OR ASSIGNS
TO ANY REMEDY OR COMBINATION OF REMEDIES THAT ENABLES THE INVESTOR, ITS
SUCCESSORS OR ASSIGNS, BY WAY OF ATTACHMENT, FOREIGN ATTACHMENT, GARNISHMENT OR
REPLEVIN TO DEPRIVE THE COMPANY OF ITS PROPERTY AT ANY TIME PRIOR TO FINAL
JUDGMENT IN ANY LITIGATION INSTITUTED IN CONNECTION WITH THIS AGREEMENT AND ANY
TRANSACTIONS SECURED HEREBY, AND FURTHER WAIVES ALL RIGHTS TO REQUEST THAT THE
INVESTOR POST A BOND, WITH OR WITHOUT SURETY, TO PROTECT THE COMPANY AGAINST
DAMAGES THAT MAY BE CAUSED BY ANY SUCH REMEDY OR REMEDIES.


25.           Electronic Self-Help Authorization:  Upon and after an Event of
Default, the Investor shall have, in addition to all other rights and remedies
contained in this Agreement, (which the Company, and, by becoming bound by the
Obligations or this Agreement, all other Obligors, guarantors and any new
debtors accept and agree upon), the right to locate, disable or to take
possession of the Collateral by electronic, digital, magnetic or wireless
optical electromagnetic or similar means after giving any notices required under
applicable law.


26.           Miscellaneous.  The headings of each section of this Agreement are
for convenience only and shall not define or limit the provisions thereof.  This
Agreement and all rights and obligations hereunder shall be binding upon the
Company and its successors and assigns, and shall inure to the benefit of the
Investor and its successors and assigns.  If any term of this Agreement shall be
held to be invalid, illegal or unenforceable, the validity of all other terms
hereof shall in no way be affected thereby, and this Agreement shall be
construed and be enforceable as if such invalid, illegal or unenforceable term
had not been included herein.  The Company acknowledges receipt of a copy of
this Agreement.


[Signature page follows]

 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, intending to be legally bound, the Company has caused this
Agreement to be duly executed as of the date first above written.
 

 
ONSTREAM MEDIA CORPORATION
       
By:
/s/ Randy S. Selman
 
Name:
Randy S. Selman
 
Title:
President and Chief Executive Officer



Accepted:
       
ROCKRIDGE CAPITAL HOLDINGS, LLC
       
By:
/s/ David Friedman
 
Name:
  David Friedman
 
Title:
  Managing Director
 

 
 

--------------------------------------------------------------------------------

 